Title: Slippery Sidewalks, 11 January 1733
From: Franklin, Benjamin
To: 


Mr. Franklin,
Walking the Street on one of these late slippery Mornings, I caught two terrible Falls, which made me, by way of Precaution for the future, get my Shoes frosted before I went home: for I am a stiff old Fellow, and my Joints none of the most pliant. At the Door before which I fell last, stood a Gentleman-like Looby, with a couple of Damsels, who all made themselves wonderful merry with my Misfortune: And had not a good Woman, whose Door I had just passed, come and helped me up, I might for ought I know, have given them an Hour’s Diversion before I found my Legs again. This good Woman, Heaven bless her, had sprinkled Ashes before her Door: I wish her long Life and better Neighbours. I have reason to think the merry People would not have risen so early, and exposed themselves to the Air, that cold Morning, were it not for the sake of enjoying such Entertainments as I afforded them. But they were not alone in the Thing; I saw before I got home, twenty other Gigglers, all employ’d at their Doors in the same Manner. Strange Perverseness of Disposition! to delight in the Mishaps which befal People who have no way disoblig’d us. My Shoes, as I have said, being frosted, I intend the next slippery Time to make a Tour throughout the Town, and take a general List of all the Housekeepers, whom I will divide into three Classes. The humane, kind, compassionate, benevolent Class, I shall easily distinguish by the Ashes at their Doors, as God’s People were distinguish’d in Ægypt by the Sprinkling of their Door-posts. The malicious and ill-natured Class I shall know by their Mirth at every Fall or accidental Slip of the Passengers in the Street. The indifferent, thoughtless Class, are the rest. As every Man that walks upon uneven Ice, hazards at each Step his Limbs; methinks some Honours ought to be decreed those of my first Class, proportionate to what the Romans gave him that sav’d the Life of a Fellow-Citizen: They shall, however, be sure of my Respect and Friendship. With regard to those of my two latter Classes, I am resolved, I will not so much as civilly salute one of them, I will not give one of them the Wall, I will not make Room for any of them at a Fire, nor hand them any Thing at a Table, I will not direct a Customer to one of them, if any of my first Class deal in the same Things: In short, I will be as cross-grain’d towards them as ’tis possible for a good-natur’d old Man to be; who is Your Friend and Reader,
N.N.
